DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
materials, or acts to entirely perform the recited function. Such claim limitations are: “steps of: depositing a first passivation layer on the second electrode layer… the first passivation layer is etched to form a lining pad” and “steps of: … depositing a second passivation layer on the second electrode layer and covering the second electrode layer” in claim 1 (lines 13-16 and 13-22, respectively).
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claim 1 is objected to because of the following informalities: “the planarization method comprises steps of:” is disclosed on line 13 (emphasis added). As noted above, that recitation is not held to invoke 112(f), however, it is confusing and apparently unnecessary. The claim should be amended to instead recite: “the planarization method comprises:” which would eliminate any uncertainty in the claim interpretation. Appropriate correction is required.
Claim 1 is further objected to because of the following informalities: “the orthographic projection of the second electrode layer”. Though not necessarily indefinite, there is a lack of antecedent basis for this limitation in the claims. The limitation should be amended to recite: “an . Appropriate correction is required.
Claims 3-7 are also objected to, because they each recite: “method according to the claim 1”. The word “the” in each instance is confusing and should be deleted. The claims should disclose: “method according to  claim 1”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. As examples, claim 1 discloses: 
A. “partially planarizing a surface of a to-be-processed product” (lines 3-4; emphasis added). What does “partially planarizing” intend? What is the purpose of reciting “to-be-processed”? As best understood, it appears that this limitation intends: “planarizing at least a portion of a surface of a product”.
according to the first inclined surface part” (lines 6-8). It is not clear what the “according to” language intends.
C. “the first passivation layer is etched to form a lining pad by the first passivation layer on the periphery of the third inclined surface part on the periphery of the second electrode layer” (lines 15-18). The “is etched” language is passive voice and it is not clear if this is a positively recited step. It is not clear what the word “by” is intended to mean; does it refer to relative location, or is it somehow causing the etching? As best understood, it appears that these limitations intend: “etching the first passivation layer to form a lining pad from the first passivation layer on a periphery of the third inclined surface part on a periphery of the second electrode layer”.
D. “due to the third inclined surface part, a fourth inclined surface part is formed by the lining pad” (lines 18-20). It is not clear what the phrase “due to” intends.
E. “depositing a second passivation layer on the second electrode layer and covering the second electrode layer, the lining pad and the piezoelectric layer, and the second passivation layer is provided with a first plane part, a fifth inclined surface part arranged on the periphery of the first plane part, and a second plane part extending from the fifth inclined surface part” (lines 21-25). The run-on nature of this section makes it impossible to know where the step language ends and where the description of the layers begins. As best understood, it appears that the limitations may intend: “depositing a second passivation layer  covering the second electrode layer, the lining pad and the piezoelectric layer; wherein the second passivation layer is provided with a first plane part, a fifth inclined surface part arranged 
F. “the projection of the first plane part in the vertical direction covers the cavity; and the orthographic projection of the fifth inclined surface part in the vertical direction falls outside the cavity” (lines 25-26 and 1-2 of page 11). There is previously recited an “orthographic projection” (line 10), and it is not clear if “the projection” (line 25) is another projection, or a modification of the first one; the same is true for the next recitation of “the orthographic projection” (line 1 of pg. 11) as both of these do not appear to modify the existing projection from line 10. As best understood, it appears that these limitations may intend: “a projection of the first plane part in the vertical direction covers the cavity; and an orthographic projection of the fifth inclined surface part in the vertical direction falls outside the cavity”.
The Applicant is encouraged to amend the claim according to the above interpretations, as best understood.
Claims 2-7 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claim 3 is further rejected as indefinite. The claim discloses: “carrying out the totally etching on the second passivation layer until the thickness of the second passivation layer is reduced to the required thickness; and releasing the oxide in the cavity for obtaining a finished product” (lines 11-14; emphasis added). There is a lack of antecedent basis for the limitation to “the totally etching”, and one cannot know what is or is not considered to be “totally etching”. The relative phrase: “until the thickness of the second passivation layer is reduced to the required thickness” is impossible to confidently interpret, as it is open ended and one cannot ascertain the scope or metes and bounds of the purported limitation. The reader cannot know or Claim 4 also discloses “releasing the oxide in the cavity for obtaining a finished product” and is indefinite for the same reason as indicated in claim 3.
Claims 5 and 6 are also replete with what is apparently literal translation language, which renders these claims indefinite. 
Claim 5 discloses: “the implementation way of total etching for the second passivation layer is total dry etching or total wet etching” (lines 1-3; emphasis added). It is impossible to know what is intended by “implementation way of total etching”, or “total dry etching or total wet etching”. As best understood, it is believed the claim intends: “the etching of the second passivation layer is dry etching or wet etching”.
Claim 6 discloses: “an aluminum nitride material is adopted by the first passivation layer and the second passivation layer” (lines 1-3). The phrase: “is adopted by” does not make logical sense. As best understood, it appears that the claim should recite: “the first passivation layer and the second passivation layer are formed of an aluminum nitride material”.
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The relevant prior art has been cited by the Examiner in the concurrently attached PTO-892. From among those references, the most pertinent is to Ylilammi et al. (US 2003/0102773 A1), Sato (US 2005/0179508 A1), Zhang (US 2011/0084779 A1) and Lim et al. (US 2018/0013397 .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729